—Order, Supreme Court, New York County (Paula Omansky, J.), entered on or about January 22, 1999, which, insofar as appealed from, denied respondents’ motion to remove the arbitrator designated to hear respondents’ uninsured motorist claim against petitioner insurer, and to compel the American Arbitration Association (AAA) to designate a new arbitrator, unanimously affirmed, with costs.
We agree with the IAS Court that respondents’ attorney’s claim of bias is undermined by his failure to take any steps to address the alleged impropriety that occurred during a prior unrelated arbitration proceeding involving this arbitrator and the attorneys for both parties. Nor should respondents be given an opportunity at this point in the proceeding to peremptorily strike the arbitrator’s name from the list of arbitrators, as they had a right to do, under the AAA’s rules, within 20 days of the AAA’s submission of the list. If, as respondents’ attorney asserts, he never received such list, he should have inquired of the AAA about the omission. Concur — Sullivan, J. P., Nardelli, Mazzarelli, Lerner and Buckley, JJ.